Citation Nr: 1307434	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  10-40 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill- Active Duty (MGIB-AD)).  


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The appellant had active duty in the United States Navy from May 2005 to the present.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal of an April 2009 determination of the Education Center at the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the appellant's claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Throughout the pendency of the appeal, the RO has determined that the appellant is ineligible for VA Education Benefits for educational training completed before January 2, 2009, because her VA Form 21-1990 (Application for VA Educational Benefits) was received on December 31, 2008.  However, the basis for the RO's determination that the appellant's claim for benefits was received on December 31, 2008, is unclear.  

Review of the claims file reflects two electronic forms (VA Form 21-1995 and 21-1990) which were completed by the appellant; however, these forms are undated and unsigned, electronically or otherwise.  While computer printouts from the RO in connection with the appellant's claim are dated in January 2009, there are no documents reflecting receipt by the RO in December 2008.  The VA Computerized Locator System (VACOLS) reflects "RO Notify" and "Notification" on December 31, 2008, but the date of the Veteran's claim is not addressed.  On remand, the RO must clarify this matter, specifically stating the basis for the determination that the appellant's original claim for educational benefits was received by VA on December 31, 2008.  

The appellant has asserted that, in August 2007, she applied for Chapter 30 (MGIB) educational benefits through a tuition assistance top-up program (TATU), which permits VA to issue payment to an individual for all or any portion of the difference between the tuition assistance amount paid by the military component and the total cost of tuition and related charges for an approved program of education.  38 U.S.C.A. § 3014; 38 C.F.R. § 21.7110.  However, after returning from deployment in October 2008, she was notified that the institution did not receive payment from VA.  The file is devoid of any claim for educational benefits filed by the appellant in August 2007.  On remand, the appellant should be requested to submit any records reflecting that she applied for VA educational benefits prior to December 31, 2008.  

Also, it does not appear that the appellant has been adequately notified in connection with her claim for educational benefits under Part 21, Subpart K.  38 C.F.R. § 21.1031; 38 C.F.R. § 21.1032.  This must be completed on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the appellant a notice letter in connection with her claim for VA educational benefits.  The letter should inform her of the information and evidence that is necessary to substantiate the claim and of which information and evidence, if any, VA will try to obtain for her.  A copy of this notice letter should be associated with the file.  

2.  Contact the appellant and request that she submit any record(s) showing that she applied for VA educational benefits prior to December 31, 2008.  A copy of any correspondence sent to the appellant as well as any submission(s) received from her through this request must be associated with the file.  

3.  The RO must document of record the basis for its determination that the appellant's claim for educational benefits was received on December 31, 2008, including specifying what document/evidence upon which this determination was based.  All documents cited by the RO in clarifying this matter must be associated with the file.  

4.  Thereafter, readjudicate the appellant's claim with consideration of all of the evidence of record.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


